
	

113 HR 5888 IH: To designate the facility of the United States Postal Service located at 200 Westport Road in Kansas City, Missouri, as the “Nutterville Post Office Building”.
U.S. House of Representatives
2014-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5888
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2014
			Mr. Cleaver introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 200 Westport Road in
			 Kansas City, Missouri, as the Nutterville Post Office Building.
	
	
		1. Nutterville Post Office Building
			(a)DesignationThe facility of the United States Postal Service located at 200 Westport Road in Kansas City,
			 Missouri, shall be known and designated as the Nutterville Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Nutterville Post Office Building.
			
